Citation Nr: 1750683	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2015, the Board noted that in April 2013 correspondence the Veteran had raised the issues of entitlement to service connection for a low back disability (to include as secondary to a left knee disability) and service connection for a left arm disability.  The Board referred those issues for appropriate action to the Agency of Original Jurisdiction (AOJ); however, to date, no action has been taken with respect to these claims.  Accordingly, the Board once again refers them to the AOJ for development and adjudication.  38 C.F.R. § 19.9(b) (2016).

In a written statement received in June 2017, the Veteran raised the issue of a claim for an increased rating for hypertension.  Effective March 24, 2015, VA amended the regulations regarding the filing of a claim and now requires that all claims be filed on a specific application form prescribed by the Secretary.  The Board finds that the Veteran's June 2017 communication, indicating a desire to file a claim, does not meet the standards of a complete claim under 38 C.F.R. § 3.160(a) and must be construed as a request for an application form for benefits.  See 38 C.F.R. §§ 3.150(a), 3.155 (2016).  Accordingly, the AOJ must provide the Veteran with the appropriate application form prescribed by the Secretary in order to provide him an opportunity to file a complete claim.  Id.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not demonstrate that the Veteran is a "radiation-exposed veteran" or that he was otherwise exposed to radiation during service.

2.   The competent and probative evidence of record does not demonstrate that the Veteran was exposed to herbicide agents or other toxins during service.

3.  Given the Veteran's military occupational specialty (MOS) during active duty service, exposure to asbestos is presumed.

4.  The competent and probative evidence of record does not demonstrate that the Veteran's colon cancer began in or is etiologically related to his active duty service.

5.  The competent and probative evidence of record does not demonstrate that the Veteran has been unable to obtain or maintain employment consistent with his education and experience due solely to his service-connected disabilities at any point throughout the period of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Throughout the period of the claim, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service Connection Claims

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) 

TDIU Claims

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to secure and follow substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16.  The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extra-schedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities; however, the Board is precluded from assigning extra-schedular TDIU in the first instance.  38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Factual Background and Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.
 
Service Connection for Colon Cancer

The Veteran is claiming entitlement to service connection for colon cancer.  He believes his colon cancer developed as a result of exposure to radiation, herbicide agents, asbestos, and/or other toxins during service.

The Board finds there is no competent and probative evidence that the Veteran was exposed to radiation during his active duty service.  First, the evidence does not reflect that the Veteran is a "radiation-exposed veteran" under VA regulation.  See 38 C.F.R. § 3.311 (2016).  Second, although the Veteran has indicated that he wore a dosimeter during service, which he claims proves he was exposed to radiation, the Board finds other evidence of record to be more probative than the Veteran's statements.  Specifically, the evidence of record contains a November 2016 letter from the U.S. Army Aviation and Missile Command which indicates that the U.S. Army Dosimetry Center did not locate any records indicating the Veteran was exposed to ionizing radiation during service.

The Board also finds no competent evidence that the Veteran was exposed to herbicide agents, such as Agent Orange, during his active duty service.  The record contains a September 2008 response to a Personnel Information Exchange System request, which indicates that the Veteran was not exposed to herbicide agents during service.  The Board recognizes that the Veteran served in the Korean Demilitarized Zone (DMZ); however, his service in the Korean DMZ was not during the period where VA has presumed exposure to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iv).  There is also no evidence of record that the Veteran was directly exposed to herbicide agents during service.

The Veteran has also claimed that he was exposed to toxins while stationed in Somalia from August 1993 to December 1993 and that the area he served in was "known as [a] toxic dumping ground."  Although the Veteran's service treatment records contain documentation where he reported to medical professionals that he was exposed to toxins, there is no evidence of record that demonstrates he was.

The Board recognizes and does not doubt that the Veteran sincerely believes he was exposed to herbicide agents, radiation, and/or toxins during his time in service; yet, at the same time, the record is negative for any supporting evidence of exposure other than his own statements, which does not constitute competent evidence of exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

However, the Board does find that the Veteran is presumed to have been exposed to asbestos during his active duty service.  His DD-214 and service personnel records demonstrate that his MOS was a light vehicle mechanic.  Although his personnel records do not specifically confirm asbestos exposure, the VA Manual notes that the servicing of friction products, such as clutch facings and brake linings, involves exposure to asbestos.  See M21-1, Part IV, Subpart ii, Chapter 2, Section C, Topic 2(a).  The Veteran has stated he was responsible for cleaning break linings and the Board finds these duties are consistent with his circumstances of service.  See 38 U.S.C.A. § 1154(a).  Therefore, the Board will resolve all doubt in favor of the Veteran and find that he was exposed to asbestos during active duty service based on his MOS.

In a February 2017 opinion, a VA medical professional found that the Veteran's colon cancer was less likely than not related to his active duty service.  The medical professional noted that colon cancer is the third most common cancer and is more commonly found in men aged 60 or older.  While risk factors can include exposure to environmental and industrial carcinogens, this does not include exposure to asbestos.

Based on the foregoing, the Board finds that service connection for colon cancer must be denied.

In finding so, the Board acknowledges that the Veteran statements are competent evidence of the symptoms he experiences, because this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements are not competent evidence to determine that his colon cancer is related to his active duty service, as this requires specialized medical education, training or experience.  See 38 C.F.R. § 3.159(a).  In contrast, competent and probative evidence concerning the etiology of his colon cancer has been provided by a medical professional who reviewed the evidence of record and considered accepted medical literature.  See id.

The Board has also considered literature submitted by the Veteran from the War Related Illness and Injury Study Center, Office of Public Health, Department of Veterans Affairs, which states that cancer from asbestos exposure usually does not manifest for 20 to 30 years or more after onset of exposure.  This literature also indicates that research studies have examined the risk of cancer in parts of the body other than the lungs and that an Institute of Medicine committee determined asbestos exposure "might be related" to cancers of the pharynx, larynx, stomach, and colon/rectum.  The Board does not find this article is competent evidence in support of the Veteran's claim as it does not relate to the specific facts or circumstances of the Veteran's case and is not accompanied by the opinion of any medical expert.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Without application to the specific facts of the Veteran's case, this evidence does little to support his claim and the Board finds it is not probative.

Based on the foregoing, the Board finds the evidence is against the Veteran's claim and that service connection for colon cancer must be denied. 

Entitlement to TDIU

The Veteran's service-connected disabilities include: posttraumatic stress disorder (PTSD), residuals of frostbite of the right lower extremity, residuals of frostbite of the left lower extremity, a left knee disability, a right knee disability, a left foot disability, hemorrhoids, a left flank scar, a skin disability (specifically, tinea involving the feet, groin, and wrists, with acne keloidosis of the posterior neck), hypertension, and a left foot surgical scar.

The Veteran served on active military duty from June 1976 through June 1996; his MOS was a light vehicle mechanic.  Following separation from active duty service, the Veteran worked for six months in farming; thereafter, he worked briefly at an automobile plant installing wiring harnesses.  Evidence received from the Veteran's former employer reflects that he worked full-time as a truck driver from March 2000 through May 2014, resigned from this position "due to [his] health," and that while he was working no concessions had been made for him by reason of age or disability.

At a June 2011 VA psychiatric examination, the Veteran indicated that two years prior he switched from full-time to part-time work driving trucks due to his knee injuries; he stated he also continued to work as a mechanic at home.  At a November 2011 VA medical appointment, the Veteran stated he was going to start building a barn on his farm over the next few weeks.  Further, at a February 2012 VA medical appointment the Veteran reported that he worked as a truck driver hauling hazardous waste and that he would not be able to drive a truck at all if he started taking insulin for his nonservice-connected diabetes due to employer imposed restrictions.

At a June 2014 VA examination, the Veteran stated that he stopped working the previous month and that he had been working part-time driving an 18-wheeler truck because of an increase in severity of his diabetes.  He also indicated that working the clutch driving a truck was problematic with his left knee.  The Veteran acknowledged he had not really tried to obtain other work and reported that he thought he may be able to teach vocational school but was unsure if he had the patience to do so.  At a July 2014 VA medical appointment, the Veteran stated he was no longer able to work in the trucking industry due to his diabetes and other medical conditions; he also stated he owned a farm from which he received income.  

In a June 2016 statement, the Veteran stated he was unable to work due to colon and appendiceal cancer.  In a July 2016 application for entitlement to TDIU, the Veteran indicated he last worked in May 2014 and that his colon cancer prevented him from obtaining or maintaining substantially gainful employment.  At a February 2017 VA knee examination, the Veteran acknowledged that when he was working he lost approximately zero to one week's of time from work each year due to his left knee.  

Following a thorough review of the record, the Board finds that the Veteran's service-connected disabilities, standing alone, do not prevent him from obtaining or maintaining substantially gainful employment.

Initially, the Board notes that the Veteran's statements have been inconsistent, and therefore, affords them little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  Although at times he has claimed that his service-connected left knee renders him unemployable, the evidence reflects that his nonservice-connected diabetes and nonservice-connected colon cancer have been the primary factors causing occupational impairment.  VA treatment records reflect that the Veteran's nonservice-connected diabetes has been uncontrolled and that he has declined insulin on a number of occasions.  Specifically, VA treatment records from 2012 to 2013 reflect that the Veteran worked as a truck driver twice a week hauling hazardous waste and he told examiners he felt he would have to stop this work if he started taking insulin.  Moreover, around the time the Veteran stopped working as a truck driver in 2014, he was diagnosed with colon and appendiceal cancer, which had metasticized to other organs.  He began undergoing chemotherapy during that time, and evidence from his oncologist reflects he would need to receive continuous treatment for the rest of his life.  At a July 2014 VA medical appointment, the Veteran stated he was no longer able to work in the trucking industry due to his diabetes and other medical conditions.

The Board finds that the medical evidence of record is more probative than the Veteran's lay statements and reflects that his service-connected disabilities have not been so severe that they have rendered him unemployable.  In November 2011 the Veteran stated he was going to build a barn on his property.  Although he worked part-time as a truck driver during the period on appeal, he also owned and maintained a farm and reported he worked part-time at home as a mechanic.  Throughout the record, he was advised to exercise by walking and was only informed by medical professionals to limit excessive exercise due to a nonservice-connected hernia.  Further, evidence submitted by the Veteran's employer reflects he worked full-time 70 hours a week, not part-time, from March 2000 through May 2014 and that no concessions needed to be made for any of his disabilities.  Additionally, the Veteran admitted that when he was working he lost between zero and one week's work of work a year due to his left knee disability.  

In rendering this decision, the Board has considered the collective impact of the Veteran's service-connected disabilities and finds that they do not warrant a finding he is entitled to TDIU.  The Board emphasizes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to warrant entitlement to TDIU.  A high combined rating in itself is a recognition that physical and mental impairment makes it difficult to obtain and maintain employment.  See VanHoose v. Brown, 4 Vet. App. 361, 363 (1993).  The critical question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.

The Board acknowledges that the April 2012 examiner found the Veteran's left knee disability would render him unemployable and that the June 2014 examiner found the Veteran's left knee disability limited him to sedentary work.  While the Board certainly considers the opinions of examiners in the record, the determination of whether a veteran is entitled to TDIU is a legal determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the examiners' opinions are not dispositive.  The April 2012 examiner failed to provide a sufficient rationale for the opinion rendered; therefore, it is not probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although the June 2014 examiner opined that the Veteran would be able to work at predominantly a sedentary job due to his bilateral knee disability, the examiner also discussed at length the disparity between the Veteran's reported subjective symptoms and the objective manifestations of his knee disabilities on examination.  The examiner indicated that on examination the Veteran had very extreme complaints of severe pain with any palpation of the joints, whether light or firm and made no difference in the complaint; he resisted any movement of the knees with the thigh muscle contraction which falsely limited the range of motion to the described degree.  However, when the Veteran was distracted when questioned during the exam, he was noted to have markedly increased range of motion.  The pain he complained of during the examination was not seen before or after the examination, even with knee flexion when sitting, and the knees were able to flex without pain.  The examiner concluded that the "onset of pain with flexion is NOT found when he is walking or sitting with knees flexed, and is clearly falsification . . . [and] is NOT believable."  Moreover, although there was evidence of lateral slight movement (3-4 millimeters), any movement of the lateral ligament less than 5 millimeters is considered normal.  Therefore, the Board finds the pertinent and probative objective medical evidence of record weighs against the April 2012 and June 2014 opinions.  

Based on the foregoing, the preponderance of the evidence is against a finding that Veteran's service-connected disabilities, standing alone, preclude him from obtaining or maintaining substantially gainful employment.  Accordingly, entitlement to TDIU, to include on an extra-schedular basis, is not warranted.


Additional Considerations

In reaching the above conclusions, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, it is not applicable.  38 C.F.R. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Board also acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  The Board is grateful to the Veteran for his honorable service and regrets that more favorable outcomes could not be reached.

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated March 2015, April 2015, and May 2016.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has been satisfied in this case.  The RO obtained the Veteran's service treatment records, VA treatment records, and identified private records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded several VA examinations.  He has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).





ORDER

Service connection for colon cancer is denied.

Entitlement to TDIU is denied.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


